Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 22 December 2020, with respect to claims 1-18 have been fully considered and are persuasive.  The 103(a) rejection of claims 1-18 has been withdrawn as the prior art’s earliest filing receipt does not indicate a filing prior to Applicant’s initial filing date and time.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the qualifying prior art does not disclose the receiver device determining an event severity encountered by the network device based solely on a number of unacknowledged UDP data packets having been received by the receiver device form the network device and pending acknowledgement by the receiver device relative to the prescribed window size.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye et al. (US 20140164640 A1) – UDP congestion control based upon ACK packets with CE code marking set, but does not disclose claimed determining of event severity encountered by the network device based solely on a number of unacknowledged UDP data packets having been in received by the receiver device from the network device and pending acknowledgement by the receiver device relative to the prescribed window size as the prior art discloses explicitly indication within the ACK packet.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462